     Case: 1:20-cv-06607 Document #: 26 Filed: 01/04/21 Page 1 of 2 PageID #:3431



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

KTM AG,                                                   )
                                                          )   Case No. 20-cv-6607
                Plaintiff,                                )
                                                          )
                                                          )    Judge Steven C. Seeger
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS, AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED ON                                )
SCHEDULE A HERETO,                                        )
                                                          )
                                                          )
                Defendants.                               )

        PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                        OF ALL REMAINING DEFENDANTS

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff KTM AG, hereby
dismisses without prejudice all causes of action in the complaint against all the remaining Defendants
identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
        Consistent herewith, Plaintiff consents to the Court closing this case for administrative purposes.


                                         Respectfully submitted,
Dated: January 4, 2021                   By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  KTM AG
    Case: 1:20-cv-06607 Document #: 26 Filed: 01/04/21 Page 2 of 2 PageID #:3432



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal Without Prejudice of All Remaining Defendants was filed electronically with the
Clerk of the Court and served on all counsel of record and interested parties via the CM/ECF system on
January 4, 2021.



                                                          s/Michael A. Hierl
